Case 9:19-cr-80199-RKA Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     19-cr-80199-Altman/Brannon
                          Case No.
                                     --------------
                                      18 U.S.C. § 1029(a)(5)
                                      . 18 U.S.C. § 982(a)(2)(B)

 UNITED STATES OF AMERICA
                                                                                       SP
 vs.

 MATTHEW DAMSKY,
                                                                           Sep 27, 2019

                Defendant.                                                               West Palm Beach
 __________ _/
                                          INFORMATION

        The United States charges that:

        Beginning on or about September 25 , 2014 and continuing through on or about

 November 25, 2015 , in the Southern District of Florida, and elsewhere, the defendant,

                                     MATTHEW DAMSKY,

 did knowingly and with intent to defraud effect transactions with access devices issued to another

 person, that is, American Express credit cards issued to Individual 1, to receive payment and any

 other thing of value during a one-year period, the aggregate value of which is equal to or greater

 than $1 ,000, said conduct affecting interstate commerce, in violation of Title 18, United States

 Code, Section 1029(a)(5).

                                 FORFEITURE ALLEGATIONS

        1.      The allegations of this Information are hereby re-alleged and by this reference fully

 incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

 property in which the defendant, MATTHEW DAMSKY, has an interest.
Case 9:19-cr-80199-RKA Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 6




         2.     Upon conviction of a violation of Title 18, United States Code, Section 1029(a)(5)

 as alleged in this Information, the defendant shall forfeit to the United States, any property

 constituting, or derived from, proceeds obtained directly or indirectly as the result of such

 violation.

         All pursuant to Title 18, United States Code, Section 982(a)(2)(B) and the procedures set

 forth in Title 21 , United States Code, Section 853 , made applicable by Title 18, United States

 Code, Section 982(b) and Title 28, United States Code, Section 2461(c).




                                             MARC OSBORNE
                                             ASSISTANT UNITED STATES ATTORNEY




                                                 2
Case 9:19-cr-80199-RKA Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 6
                                               UN ITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

                                                                        19-cr-80199-Altman/Brannon
UNITED STATES OF AMERICA                              CASE NO.
v.
                                                      CERTIFICATE OF TRIAL ATTORN EY*
MATTHEW DAMSKY,
                              Defendant.
                                                      Superseding Case Information:

Court Division : ( Select One)                        New Defendant(s)                    Yes   .D....     No   _Q
                                                      Number of New Defendants
D        Miami        D Key West                      Total number of counts
LJ       FTL         JlC WPB fiFTP
         I do hereby certify that:

         1.       I have carefully considered the allegations of the indictment, the number of defendants, the number
                  of probable witnesses and the legal complex iti es of the Indictment/Information attached hereto.

         2.       I am aware that the information supp lied on this statement will be re lied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U .S.C. Section 3161.
                                                       NO
         3.       Interpreter:    (Yes or No)
                  List language and/or dialect         E ng lish

         4.       This case wi 11 take     0          days for the parties to try.

         5.       Please check appropriate category and type of offense listed be low:

                  (Check only one)                                     (Check only one)

         I
         II
                  0
                  6
                       to 5 days
                       to 10 days                     •
                                                       0               Petty
                                                                       Minor                         ••
                                                      __o_
         III
         IV
                  11
                  21
                         to 20 days
                       to 60 days                     _o_
                                                                       Misdem .
                                                                       Felony                         •
                                                                                                     [7l
         V        61   days and over                  •
         6.        Has this case been previously filed in this District Comi? (Yes or No)          NO
         If yes:
         Judge:                                              Case No.
         (Attach copy of dispositive order)
         Has a complaint been fi led in this matter?         (Yes or No)     NO
         If yes:
         Magistrate Case No.
         Re lated M iscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)
                                                                       NO

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney' s Office
                  prior to A ugust 9, 2013 (Mag. JudgeAi icia 0. Valle) ?        Yes O        No _____0_

         8.




*Penalty Sheet(s) attached                                                                                       REV 8/ 13/20 18
Case 9:19-cr-80199-RKA Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      PENALTY SHEET

 Defendant's Name: MATTHEW DAMSKY
            19-cr-80199-Altman/Brannon
 Case No:

 COUNT #: 1

    Fraud in Connection with Access Devices

    18 United States Code, Section 1029(a)(5))

 * Max.Penalty: 15 years' incarceration; 3 year' supervised release; $250,000 fine
              and $100 s ecial assessment restitution




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
          special assessments, parole terms, or forfeitures that may be applicable.
   Case 9:19-cr-80199-RKA Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 6




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                                    19-cr-80199-Altman/Brannon
                               CASE NUMBER: - - - --                -   -   ---

                                         BOND RECOMMENDATION



DEFENDANT: MATTHEW DAMSKY

                 Own Recognizance
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                     By:
                                                             AUSA:      Marc Osborne




Last Known Address: _ _ _ _ _ _ _ _ _ __




What Facility:




Agent(s):               Samuel lvanovich
                        (FBI) (SECRET SERVICE)          (DEA)    (IRS) (ICE) (OTHER)
                        USSS - 505 S. Flagler Drive, Suite 800, West Palm Beach, FL 33401
   Case 9:19-cr-80199-RKA Document 1 Entered on FLSD Docket 09/27/2019 Page 6 of 6


AO 455 (Rev. 01 /09) Waiver of an Indictment


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                 Southern District of Florida

                  United States of America                    )
                                  V.                          )       Case No.   19-cr-80199-Altman/Brannon
                    MATTHEW DAMSKY,                           )
                                                              )
                             Defendant                        )


                                               WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

        After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:
                                                                                        Defendant 's signature




                                                                                  Signature of defendant's attorney



                                                                                 Printed name of defendant 's attorney




                                                                                          Judge's signature


                                                                       BRUCE E. REINHART, U.S. MAGISTRATE JUDGE
                                                                                    Judge's printed name and title
